Citation Nr: 0123179	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran retired in December 31, 1994 after completing 
nearly 18 years of active military service. 

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  In a July 1999 Board decision, the Board denied the 
veteran's claim of service connection for a low back 
disorder.  Subsequently, the veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  On February 5, 2001, the Court issued an order 
granting the Secretary's motion for remand, vacating the July 
1999 Board decision and remanding the case for further 
proceedings in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA). See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  At present, the veteran's 
case is before the Board pursuant to the February 5, 2001 
Court order. 


REMAND

As per an October 1999 Statement, the veteran currently 
contends that his low back disorder was caused by the 
constant wear and tear on his back secondary to the rigors of 
his active service, including his service as a mess 
management specialist which required him to be on his feet 14 
hours a day, five to seven days a week.  For the reasons 
above described, the veteran's claim is once again before the 
Board for appellate review.  And, as there has been a 
significant change in the law during the pendency of this 
appeal, additional development is necessary prior to the 
Board's adjudication on the merits.

In this regard, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained therein.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  The treatment reports, medical examination and 
etiology opinion requested below are, in part, to comply with 
the recently enacted VCAA.

With respect to the evidence of record, the veteran's service 
medical records indicate that he complained of back pain in 
1982.  Muscle strain was diagnosed.  This apparently resolved 
without further sequelae because the remainder of said 
records are negative for either treatment or complaints 
regarding any back problems.  Additionally, the post-service 
evidence includes medical records from the North Chicago VA 
Medical Center (VAMC) dated from November 1995 to June 1998, 
and records from the Hines VAMC dated from January 1997 to 
October 1997 describing the treatment the veteran has 
received over time for various disorders including, but not 
limited to, back problems.  Specifically, the records include 
November 1996 medical notations from the North Chicago VAMC 
revealing he was diagnosed with small herniated nucleus 
pulposus (HNP) at L4-L5, and large HNP at L5-S1; and, April 
1997 notations from the Hines VAMC indicating that he 
underwent a microdiscectomy of L5-S1.  Furthermore, January 
1997 notations from an unidentified VAMC show that the 
veteran had narrow spaces at L4-L5/L5-S1 with osteoarthritic 
changes.  Lastly, an August 1996 radiology report from the 
Tri-Hospital MRI Center indicates that an MRI of the 
veteran's spine showed he had small central and slightly to 
the right focal disc herniation at L4-L5 which caused slight 
impingement upon the lateral recess at that level, as well as 
a large posterolateral and to the left disc herniation at L5-
S1.  

The recently enacted VCAA provides that in the case of a 
claim for disability compensation, the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The law provides 
further that VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before VA, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

In this regard, the Board notes that the veteran has not been 
given the benefit of a VA examination upon which a medical 
opinion regarding the etiology, or the lack thereof, of the 
veteran's claimed back disorder could be rendered.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, additional development of the record is necessary prior 
to a review of the merits of the veteran's claim.  

Furthermore, the Board notes that the record includes 
November 1997 VA forms 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
indicating the veteran was treated for his back problems 
during 1996 at the Mount Clemens General Hospital and the 
Tri-Hospital, as well as an October 1997 RO letter which 
notes the veteran was treated for his back disorder at the 
Port Huron Hospital in Michigan.  However, these records are 
not contained within the claims file, and it is not clear 
from the claims file the extent to which the RO attempted to 
assist the veteran in obtaining these records.  In this 
respect, under the VCAA, the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  If VA, after making reasonable efforts 
to obtain such records, is unable to obtain all of the 
relevant records sought, VA must notify the claimant that VA 
is unable to obtain records with respect to the claim.  See 
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001).  Such 
notification shall identify the records VA is unable to 
obtain; briefly explain the efforts that VA made to obtain 
those records; and describe any further action to be taken by 
VA with respect to the claim.  Id.  The RO should ensure full 
compliance with this new provision of law.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures are fully complied with and 
satisfied.  

2.  The RO should contact the veteran 
and obtain information with respect to 
his dates of treatment for his back 
disorder by any private or VA health 
care providers, including his treatment 
by the Mount Clemens General Hospital, 
the Tri-Hospital, and the Port Huron 
Hospital in Michigan.  The RO should 
attempt to locate and associate with the 
claims file any reported medical records 
not already contained therein.  All 
records received should be made a 
permanent part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, the 
RO must notify the veteran that the 
above records could not be obtained.  
Such notification shall identify the 
records VA is unable to obtain, briefly 
explain the efforts that VA made to 
obtain those records, and describe any 
further action to be taken by VA with 
respect to the claim.

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to determine the 
etiology of the claimed low back 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted.  Following a 
review of the veteran's medical records 
and history, and upon examination of the 
veteran, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back disorder is related to his in-
service symptomatology or is otherwise 
etiologically related to his military 
service.  It is requested that the VA 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
claimed low back disorder.  The examiner 
must include the complete rationale for 
all opinions and conclusions expressed in 
a written report.

4.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

5.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
low back disorder, on the basis of all 
available evidence.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
information and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issue on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




